Citation Nr: 0640192	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a right knee anterior 
cruciate ligament tear, medial meniscectomy with lateral 
meniscus tear and osteoarthritis currently rated as 10 
percent disabling.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California which, in part, continued 
a 10 percent disability evaluation for a right knee anterior 
cruciate ligament tear, medial meniscectomy with lateral 
meniscus tear and osteoarthritis. 

In February 2006, the veteran testified at a hearing before 
the undersigned at the RO.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing the veteran testified that he received regular 
VA outpatient treatment for his right knee disability with 
the most recent treatment occurring proximate to the hearing.  
The claims folder does not contain VA treatment records for 
the period since October 2003.

VA has a duty to obtain pertinent VA treatment records that 
are adequately identified by the veteran.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In addition, the veteran has not been afforded an examination 
to assess the current severity of his service-connected right 
knee disability since October 2003.  The veteran testified 
that the disability had worsened since that examination.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of outpatient 
treatment for the veteran's right knee 
disability from the VA Medical Centers in 
Livermore and Palo Alto, California; and 
the French Camp (Stockton), California 
Outpatient Clinic.

2.  A afford the veteran an orthopedic 
examination to determine the current 
severity of the service connected right 
knee disability.  The appellant's claims 
folder, including a copy of this remand, 
should be reviewed and acknowledged by 
the examiner.  

The examiner should report the ranges of 
right knee motion.  The examiner should 
determine whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain, or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should,  
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.

The examiner should also note whether 
there is recurrent subluxation or lateral 
instability, and if present, its 
severity.

These findings are needed to rate the 
veteran's disability in accordance with 
criteria contained in VA's Schedule for 
Rating Disabilities.  It is therefore, 
important that the requested findings be 
included in the examination report.

3.  After completion of the above, 
readjudicate the claim.  If it is not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



